Citation Nr: 1200068	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical spine.

2.  Entitlement to service connection for status post surgical repair of the thumbs, bilaterally.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in November 2005, April 2006, and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefits sought on appeal.  The November 2005 rating decision denied the Veteran's claim of entitlement to service connection for degenerative changes of the cervical spine.  The April 2006 rating decision denied the claim of entitlement to service connection for status post surgical repair of the thumbs.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  The April 2011 rating decision denied service connection for PTSD.  As discussed below, the Veteran filed a timely notice of disagreement with respect to this claim; however, a statement of the case has not yet been issued.

When the case was last before the Board in October 2009, the first two claims listed on the title page were denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011 the Court issued an Order vacating the Board's October 2009 decision and remanding the case in accordance with a Joint Motion for Remand.

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in August 2007 and September 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

In accordance with the Joint Motion for Remand, a remand in this case is necessary to undertake development action in order to obtain the Veteran's service treatment records from the U.S. Naval Hospital in Bethesda, Maryland, as they are alleged to contain relevant treatment for the Veteran's right arm injury sometime between August 26, 1973 and January 24, 1974.  These records are alleged to contain notations that the right shoulder and arm pain emanated from the Veteran's cervical spine, as well as that the Veteran had then current bilateral thumb problems.  Because these records are not contained in the claims file, the RO should attempt to locate them and associate them with the claims file.  

With respect to the service connection claim for degenerative changes of the cervical spine, the Board notes that the Veteran has never undergone a VA examination in order to determine the nature and etiology of this disability.  The Joint Motion for Remand indicates that the missing treatment records from the Bethesda Naval Hospital may contain the claimed treatment notations, and as such, a VA examination is necessary to determine whether the current cervical spine disability is etiologically related to service.  In addition, the Joint Motion for Remand indicates that a VA examination is necessary to determine whether the degenerative changes of the cervical spine are caused by or aggravated by the service-connected peripheral neuropathy with partial paralysis of the right maxillary nerve and right long thoracic nerve.  Specifically, the Joint Motion for Remand indicates that the July 2008 VA examiner opined that the severe peripheral neuropathy with partial paralysis of the right maxillary nerve and right long thoracic nerve was secondary to the paralysis of the upper radicular nerve group of C5-C6.  

Notably, service connection maybe granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).  As such, a VA examination should be scheduled in order to determine the nature and etiology of the degenerative changes of the cervical spine.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the service connection claim involving the thumbs, the Board notes that the Joint Motion for Remand instructs the Board to provide more adequate reasons and bases for its determination that the preexisting thumb condition clearly and unmistakably was not aggravated during service, taking into account the Veteran's lay statements.  The Veteran has never been afforded a VA examination to determine whether the preexisting bilateral thumb disability was aggravated during service.  In light of these circumstances, the Board finds that a VA examination should be scheduled to determine the nature and etiology of any currently present residuals of the status post surgical repair of the thumbs, to include whether the preexisting disability clearly and unmistakably underwent no permanent increase in severity as a result of such service.

The Board notes that in an August 2007 statement from the Senior Vice President of the Veteran's personal bank, it was noted that the Veteran deposits Social Security Administration (SSA) disability benefits checks.  This is evidence that the Veteran is in receipt of SSA disability benefits.  However, the disability or disabilities for which he is receiving SSA disability benefits is not known.  

The Board notes that VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Nothing in the record indicates that the Veteran's SSA records were sought or obtained.  As such, the RO should contact the SSA and request that all of the records associated with the Veteran's claim for disability benefits be provided for inclusion with the claims file.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that in an April 2011 rating decision, service connection for PTSD was denied.  In September 2011, the Veteran filed a timely notice of disagreement with respect to the denial of service connection for PTSD.  To date, the RO has not issued a statement of the case on this issue.  As such, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim for service connection for PTSD should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, the Board notes that in a March 2010 VA Form 9, the Veteran's representative indicated that a Board hearing at a local VA office before a member of the Board was requested.  The VA Form 9 did not obviously follow the issuance of any statement of the case, supplemental statement of the case, rating decision, or decision by the RO of any kind.  Moreover, in the narrative section of the form, where a description of the reasons the author of the form feels that VA decided the case incorrectly, no indication whatsoever is given that would clarify which issues are requested to be discussed at a Board hearing.  As such, the RO, on remand, is requested to contact the Veteran and his representative, in order to clarify the hearing request, so that it can be determined what issues the Veteran would like to address at a potential Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development action in order to obtain the Veteran's service treatment records from the U.S. Naval Hospital in Bethesda, Maryland, and associate the records with the claims file.  All requests from all appropriate facilities or records depositories should be documented, and any negative response(s) should be documented and filed in the claims file.

2.  Obtain copies of all up-to-date VA treatment records, dating from March 2011 to the present, and associate them with the claims file.

3.  Request from SSA all records associated with the Veteran's disability claim.  Request copies of any disability determinations and all medical records considered in making those determinations, and associate them with the claims file.  If such records are unavailable, a negative response must be obtained and the Veteran must be notified. 

4.  The Veteran should be afforded a VA orthopedic examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present degenerative changes of the cervical spine and residuals of status post surgical repair of the thumbs.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all service treatment records, VA treatment records, SSA records if available, private treatment records, as well as all lay evidence.

a) With respect to the degenerative changes of the cervical spine, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disability had its onset during service or within one year of discharge therefrom, or is otherwise causally or etiologically related to a disease or injury incurred in active service.

If the cervical spine disability is not found to be etiologically related to service as indicated above, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disability is caused or aggravated (permanently worsened beyond normal progression of the disorder) by the service-connected peripheral neuropathy with partial paralysis of the right maxillary nerve and right long thoracic nerve.  In providing this opinion, the examiner should discuss the July 2008 VA examiner's statement in the "DIAGNOSES AND IMPRESSION" section of the examination report that the Veteran has severe peripheral neuropathy in the right upper extremity and partial paralysis of the right maxillary and right long thoracic nerves secondary to the paralysis of the upper radicular nerve group of C5-6.  

If the examiner finds that the degenerative changes of the cervical spine are aggravated by the service-connected peripheral neuropathy, the examiner should quantify the degree of aggravation if possible.  

b) With respect to the status post surgical repair of the thumbs, the examiner should take note that the Veteran had a disability of the thumbs which preexisted active service.  (Specifically, May 1973 private treatment records show a diagnosis of chronic subluxation of both thumbs at the carpal-metacarpal joint, which was noted to be congenital in nature.)

The examiner should provide an opinion as to whether the preexisting bilateral thumb disability worsened in severity during service and whether the increase in severity is consistent with a natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner cannot provide a requested opinion, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Issue a statement of the case on the issue of entitlement to service connection for PTSD.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on one or both of these issues, then it/they should be returned to the Board for appellate action.

6.  Contact the Veteran in order to ascertain what issues he wishes to discuss at a Travel Board or videoconference hearing before the Board, which he requested in a March 2010 VA Form-9, but which has yet to be granted or scheduled.

7.  When the development requested has been completed, the claims of entitlement to service connection for degenerative changes of the cervical spine and status post surgical repair of the thumbs, bilaterally, should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




